DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/09/2022 has been entered. Claims 1-5,7-8 and 10-14 have been amended. Claim 6 has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1-16 are pending in this application, with claims 1,10 and 16 being independent.

Response to Arguments
Applicant's arguments with respect to objections of the Abstract of the disclosure have been considered and are persuasive. Therefore, the objection is withdrawn.
Applicant's arguments with respect to objections of the drawings of the disclosure and objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.

Applicant’s arguments with respect to rejection of Claims 1,10 and 16 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
1.	Applicant's arguments filed on 06/01/2022 on page 11
of applicant's remark regarding Claims 1,10,16 the applicant argues that the references Oh and Moon do not disclose the UE using first channel access mode, when the system information does not indicate channel access mode to use.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Oh discloses in the embodiment other than the embodiment used for the citation that the base station sending an information for frame-based channel access procedure (i.e. second channel access mode) to the UE. When the UE doesn’t receive the information, the UE determines that the traffic-based channel access procedure (i.e. first channel access mode) is used (i.e. default) by the base station (Oh Para[0152-153,0157,0170]). Originally, the examiner did not address the “the UE using first channel access mode, when the system information does not indicate channel access mode to use” due to non-selective option in the claim. Oh discloses that a method and apparatus proposed are achieved by using a combination of all or some embodiments. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-9 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 11-15 are rejected based upon same motivation and rationale used for claim 10.

Claim Objections
Claims 3,7 and 12 are objected to because of the following informalities:
In claim 3, line 2, “the signal” should read “the uplink signal”
In claim 7, line 2, “. . (PRACH)” should read “. . (PRACH) request” 
In claim 7, line 4, “. . PRACH” should read “. . PRACH request”
In claim 8, line 2, “uplink grant” should read “uplink grant request”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5,8,9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (US 2021/0298072 Al, hereinafter referred to as “Oh”) in view of MOON et al. (US 2017/0230986 Al, hereinafter referred to as “Moon”).
	
Regarding claims 1,10 and 16, Oh discloses a method of a user equipment (UE), a UE and an apparatus in a wireless communication system (Oh Fig.8 Para[0240] The terminal (i.e. UE) in the wireless system), the method comprising: receiving system information (Oh Fig.8 Ref:800 Para[0240] The terminal receives PBCH or SIB or RRC signal with information of channel access procedure from the base station); wherein, based on the system information including information related to a channel access mode (Oh Fig.8 Ref:810 Para[0240-241] The terminal receives SIB (i.e. system information) from the base station), the CAP is performed (Oh Fig.8 Ref:810 Para[0240-241,0243] The terminal receives FFP. The terminal sends uplink transmission (i.e. channel access)) based on one of the first channel access mode (Oh Fig.7,8 Para[0240-241] Traffic-based channel access mode (i.e. first channel access mode)) and the second channel access mode based on the information (Oh Fig.7,8 Para[0240-241] Frame-based channel access mode (i.e. second channel access mode)), and wherein, based on the system information not including the information related to the channel access mode (Oh Para[0152-153,0157,0170] The system information does not include information for channel access procedure of a base station), the CAP is performed based on the first channel access mode (Oh Para[0152-153,0157,0170] The terminal determines that the traffic-based channel access procedure is used by the base station); and transmitting an uplink signal based on a result of the CAP (Oh Fig.8 Ref:830,840 Para[0243] The terminal sends UL signal when the base station accessed the unlicensed band). 


Oh does not explicitly disclose performing a channel access procedure (CAP) based on one of a first channel access mode and a second channel access mode  different from the first channel access mode.
However, Moon from the same field of invention discloses performing a channel access procedure (CAP)(Moon Fig.1B Para[0014] The CCA operation (i.e. CAP procedure)) based on one of a first channel access mode (Moon Fig.39 Para[0256] The UE uses variable structure 2 as access mode LBE (i.e. first channel access mode)) and a second channel access mode (Moon Fig.39 Para[0256] The UE uses variable structure 1 as access mode FBE (i.e. second channel access mode)) different from the first channel access mode (Moon Fig.1A,1B Para[0011,0014] The CCA operation for the LBE is performed additionally using additional random time when the channel is busy which is different than the CCA operation for the FBE is performed again after fixed frame period when the channel is busy).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “performing a channel access procedure (CAP) based on one of a first channel access mode and a second channel access mode  different from the first channel access mode” as taught by Moon. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Moon Para[0101]).

Specifically for claims 10 and 16, Oh discloses the terminal (i.e. UE) and the apparatus that includes a transceiver (Oh Fig.10 Ref:1010 The transceiver), a processor (Oh Fig.10 Ref:1030 The processor) and memory (Oh Fig.10 Ref:1010 The memory).
Regarding claims 2 and 11, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Moon further discloses wherein the first channel access mode is based on a random backoff-based CAP (Moon Fig.1B Para[0014] The ECCA is random number of CCAs (i.e. random back-off) used after determining that the channel is busy).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “wherein the first channel access mode is based on a random backoff-based CAP” as taught by Moon. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Moon Para[0101]).
Regarding claims 3 and 12, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Moon further discloses wherein the second channel access mode is a mode in which the CAP and the signal transmission are performed in a period of a specific length, and wherein the period of the specific length is repeated, periodically (Moon Fig.40 Para[0084,0256,0258] The FBE uses frame structure (i.e. specific length and number of subframes) for transmitting uplink data. The subframes are repeated).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “wherein the second mode is a mode in which the CAP and the signal transmission are performed in a period of a specific length, and wherein the period of the specific length is repeated, periodically” as taught by Moon. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Moon Para[0101]).
Regarding claims 4 and 13, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Moon further discloses wherein the first channel access mode involves determining whether a channel is idle during a predetermined first time period, and wherein the second channel access mode involves determining whether a channel is idle for a predetermined second time period (Moon Fig.1A,1B Para[0011,0014] The CCA (i.e. second time period) for FBE and ECCA (i.e. first time period) for LBE are used for channel idle state determination).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “wherein the first channel access mode involves determining whether a channel is idle during a predetermined first time period, and wherein the second channel access mode involves determining whether a channel is idle for a predetermined second time period” as taught by Moon. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Moon Para[0101]).
Regarding claims 5 and 14, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Moon further discloses wherein the length of the first time period is longer than the length of the second time period (Moon Fig.1A,1B Para[0011,0014] The ECCA for LBE is larger than the CCA for FBE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh to have the feature of “wherein the length of the first time period is longer than the length of the second time period” as taught by Moon. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Moon Para[0101]).
Regarding claim 8, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Oh further discloses wherein the uplink signal does not include an uplink grant (Oh Para[0217-218] The grant-free PUSCH transmission), the period of the specific length is configured for each of a base station (BS) and the UE, and the uplink signal is transmitted in the period of the specific length based on the result of the CAP (Oh Para[0217-218] The grant-free PUSCH transmission is performed in a COT (i.e. specific period)), based on a downlink signal not being received in the period of the specific length configured for the UE (Oh Para[0217-218] The grant-free PUSCH transmission is performed in a COT for the base station when the unlicensed band is in the idle state after the CCA).
Regarding claim 9, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Oh further discloses wherein the uplink signal is transmitted in an unlicensed band (Oh Para[0217-218] The unlicensed band is assessed for idle state and uplink transmission).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Moon and further in view of TSAI et al. (US 2020/0053798 Al, hereinafter referred to as “Tsai”).

Regarding claim 7, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Oh in view of Moon does not explicitly disclose wherein the UL signal includes a physical random access channel (PRACH), and based on an RACH occasion (RO) being configured as a boundary of the period of the specific length, the PRACH is transmitted in the RO based on the result of the CAP regardless of whether a downlink signal has been detected in the period of the specific length.
However, Tsai from a similar field of invention discloses wherein the uplink signal includes a physical random access channel (PRACH), and based on a RACH occasion (RO) being configured at a boundary of the period of the specific length, the PRACH is transmitted in the RO based on the result of the CAP regardless of whether a downlink signal has been detected in the period of the specific length (Tsai Fig.13 Ref:1340,1330-1 Para[0111,0119] The UE performs LBT operation (i.e. CAP) and transmits preamble sequence (i.e. PRACH) in the RACH occasion if LBT is successful (i.e. result). The uplink transmission in the same COT as downlink PDCCH).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh and Moon to have the feature of “wherein the uplink signal includes a physical random access channel (PRACH), and based on a RACH occasion (RO) being configured at a boundary of the period of the specific length, the PRACH is transmitted in the RO based on the result of the CAP regardless of whether a downlink signal has been detected in the period of the specific length” as taught by Tsai. The suggestion/motivation would have been to mitigate the impact of LBT failure and avoid the access latency increase (Tsai Para[0106]).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Moon and further in view of WANG et al. (US 2021/0120583 Al, hereinafter referred to as “Wang”).

Regarding claim 15, Oh in view of Moon discloses the method, the UE and the apparatus as explained above for Claim 1. Oh in view of Moon does not explicitly disclose wherein the UE includes an autonomous driving vehicle communicable with at least one of a network or another autonomous driving vehicle other than the UE.
However, Wang from a similar field of invention discloses wherein the UE includes an autonomous driving vehicle communicable with at least one of a network or another autonomous driving vehicle other than the UE (Wang Para[0329] The UE is vehicle-mounted mobile device communicating with the network).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Oh and Moon to have the feature of “wherein the UE includes an autonomous driving vehicle communicable with at least one of a network or another autonomous driving vehicle other than the UE” as taught by Wang. The suggestion/motivation would have been to enhance the performance and fairness for unlicensed band usage (Wang Para[0101]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	WO20200215330 to Shi
2.	WO2020027533 to Li

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415